 


109 HR 667 IH: To direct the Secretary of the Army to carry out the dredging project, Menominee Harbor, Menominee River, Michigan and Wisconsin.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 667 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to carry out the dredging project, Menominee Harbor, Menominee River, Michigan and Wisconsin. 
 
 
 That the project for navigation, Menominee Harbor and River, Michigan and Wisconsin, deauthorized on April 15, 2002, in accordance with section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)), shall be carried out by the Secretary of the Army as provided for in section 101 of the River and Harbor Act of 1960 (74 Stat. 482) at Federal expense, notwithstanding that the benefits of the project may not exceed the estimated costs of the project. 
 
